FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LING YANG,                                       No. 07-73521

               Petitioner,                       Agency No. A096-349-192

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ling Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Yang’s motion to reopen as

untimely where the motion was filed more than three years after the immigration

judge’s removal order became final. See 8 C.F.R. § 1003.3(c). Yang failed to

establish the due diligence required to warrant tolling of the motions deadline, see

Iturribarria, 321 F.3d at 897, and the documentary evidence she submitted was

insufficient to establish a material change in enforcement of China’s one-child

policy against similarly situated individuals, see Lin v. Holder, 588 F.3d 981, 986

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73521